Citation Nr: 1133617	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for chronic bronchitis.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a chronic lung disease to include chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder and bipolar disorder.

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in February 2006 and in March 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

The claims of service connection for chronic bronchitis and chronic lung disease to include COPD were previously denied by the RO in rating decisions in September 1972 and in August 1987, which became final.  Although the RO in the February 2006 rating decision declared that the claims were reopened, the Board must independently consider the question of whether new and material evidence has been presented to reopen the claims, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claims have been styled accordingly.

The reopened claims of service connection for chronic bronchitis and chronic lung disease to include COPD and the claim of service connection for a psychiatric disorder are REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in August 1987, the RO confirmed the previous denial of the claim of service connection for chronic bronchitis; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in August 1987, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record at the time.

2.  The additional evidence presented since the rating decision in August 1987 by the RO, confirming the denial of service connection for chronic bronchitis, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In a rating decision in August 1987, the RO confirmed the previous denial of the claim of service connection for a chronic lung disease; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in August 1987, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record at the time.

4.  The additional evidence presented since the rating decision in August 1987 by the RO, confirming the denial of service connection for a chronic lung disease, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for chronic bronchitis.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2010).

2.  New and material evidence has been presented to reopen the claim of service connection for a chronic lung disease.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the application to reopen the claims of service connection for chronic bronchitis and COPD is favorable to the Veteran, no further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in September 1972, the RO denied service connection for bronchitis on the basis that the condition was not shown on the Veteran's last examination.  Then, in a rating decision in August 1987, the RO confirmed the previous denial of the claim of service connection for bronchitis and a chronic lung disease on the basis that the evidence did not show findings demonstrating current lung disease.

In a letter, dated in August 1987, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  As the Veteran did not indicate his disagreement, the rating decision by the RO in August 1987 became final by operation of law, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in August 1987 is summarized as follows.

The service records show that the Veteran served on active duty from August 1970 to February 1972.  On enlistment physical examination, no lung abnormality was noted.  In October 1970, the Veteran complained of coughing up sputum.  In October 1971, while serving on board the USS Ticonderoga, the Veteran was referred for admission to the Naval hospital in San Diego due to a one year history of a productive cough, hemoptysis, chest pain, shortness of breath, and dyspnea on exertion.  He had been seen on numerous occasions in sick bay with the complaints.  Shipboard duties seemed to aggravate his symptom.  The diagnoses were rule out bronchectasis and rule out allergic bronchitis.  The Veteran was evaluated at the Naval hospital, where persistent wheezing and persistent coarse rhonchi and cough were noted.  And a report in December 1972 concluded that the Veteran had chronic lung disease and chronic bronchitis, non-allergic in origin, as well as allergic rhinitis.  The laboratory studies were negative and pulmonary function studies had been within normal limits.  In January 1972, the Veteran was seen for difficulty breathing and for chest congestion.  He had a productive cough.  The diagnosis was chronic bronchitis.  A chest X-ray was normal.  Following a Medical Board review, the Veteran was discharged in February 1972 with severance pay for his physical disabilities.  

After service, in August 1972, on a VA examination the Veteran complained of bronchitis in July.  On examination, there was no cough and the breath sounds were normal.  The examiner concluded that there were no present signs of any physical illness.  Private records show that in June 1977 chronic bronchitis by history was noted.  Chest X-rays taken in June 1977 and September 1980 were normal.  In February 1982, the Veteran was seen for cold and cough and pains in the chest when coughing.  The impression was bronchitis.  

Current Claims to Reopen

As the unappealed rating decision in August 1987 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.



As the Veteran's application to reopen the claim was received in February 2005, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The additional pertinent evidence presented since the rating decision in August 1987 includes VA records, a report of VA examination, private medical records, hearing testimony, and statements of the Veteran.

Analysis

The additional VA and private medical records, beginning in 1987, document symptoms or diagnoses of chronic bronchitis and COPD.  In statements and testimony, the Veteran relates that he has had lung problems ever since service and that he has been treated since his service discharge.  This evidence is new and material because it relates to the unestablished fact necessary to substantiate that bronchitis and a chronic lung disease are present and that the conditions may be related to service.  As this evidence is new and material, the claims of service connection for chronic bronchitis and a chronic lung disease to include COPD are reopened.





ORDER

As new and material evidence has been presented, the claim of service connection for chronic bronchitis is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for a chronic lung disease to include COPD is reopened, and to this extent only the appeal is granted.


REMAND

Before considering the claims of service connection for chronic bronchitis and a chronic lung disease to include COPD on the merits, under the duty to assist additional evidentiary development is needed.  

On the claim of service connection for a psychiatric disorder, the Veteran asserts that he has posttraumatic stress disorder, and the record shows that he has been diagnosed with bipolar disorder.  A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay assertion of his condition in his application but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In regard to posttraumatic stress disorder, additional development is needed because the evidence of record is insufficient to decide the claim.  In October 2006, the Veteran indicated that one of his stressors involved witnessing an accident of a shipmate aboard the USS Ticonderoga during the summer of 1971.  In other statements, the Veteran indicated that the incident occurred earlier.  


The RO has already undertaken to corroborate the stressor for the period of March 1971 through May 1971 through the Naval Historical Center, National Archives and Records Administration, and the U.S. Army and Joint Services Records Research Center (JSRRC), but has not requested records to corroborate the stressor for the summer months of 1971.  

At his hearing in July 2011, the Veteran described a stressor during service, involving sexual trauma, which has not been considered by the RO and the requisite development has not been accomplished for claim that involves an alleged personal assault.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA records from the following VA medical centers (VAMCs):  Denver VAMC from the late 1980s, from 1996 to 1997, and from June to July 2011; Waco VAMC from 1984 and 1985; and Sheridan VAMC from 1990 to 1991 and from 1996 to 2006.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA pulmonary examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) it is at least as likely as not that the currently diagnosed chronic bronchitis and COPD are related to an injury, disease, or event in service. 

The VA examiner is asked to comment on the clinical significance of the following:

a).  The Veteran was discharged from service in February 1972 and received severance pay for lung conditions evaluated as chronic bronchitis and chronic lung disease;

b).  The post-service history of bronchitis and COPD documented in medical reports beginning many years after service; and,

c).  The Veteran's long history of polysubstance abuse (marijuana and cocaine) and of smoking as it relates to respiratory disease. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, when the in-service findings are not more likely than any other to cause the Veteran's current lung disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the VA examiner for review.






3.  Ensure VCAA compliance on the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder and compliance with 38 C.F.R. § 3.304(f)(3) on the claim of service connection for posttraumatic stress disorder. 

4.  Obtain from the appropriate Federal custodian, including if appropriate the Naval Historical Center, the Joint Services Records Research Center (JSRRC), the Naval History and Heritage Command (NHHC), and the National Archives and Records Administration (NARA), the general ship history, command history, and deck logs, for the USS Ticonderoga (CVS-14) for the months of June 1971 through August 1971, for the purpose of corroborating the Veteran's alleged stressors while aboard the ship, namely, witnessing a shipmate get sucked into the propeller of an aircraft and participating in unloading dead bodies while on board ship and placing the bodies in caskets for transfer to the States.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

5.  If there is evidence of an alleged in-service stressor, afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent)





that the Veteran has posttraumatic stress disorder based on the credible supporting evidence of the in-service stressor, in accordance with DSM-IV.  

The VA examiner is also asked to determine whether there are psychiatric disorders other than posttraumatic stress disorder, and, if so, whether any other psychiatric disorder is due to an injury, disease, or event in service.  

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be provided to the examiner for review.

7.  After the completion of the above development, readjudicate the claims of service connection for chronic bronchitis, a chronic lung disease to include COPD, and a psychiatric disorder to include posttraumatic stress disorder and bipolar disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


